     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEIRON M. ELIAS,                                  No. 2:17-cv-02106-WBS-DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    J. KINROSS, et al.,
15                       Defendants.
16

17          Defendants’ motion for summary judgment is before the court. (ECF No. 38.) For the

18   reasons set forth, it is recommended the motion be granted.

19   I. PROCEDURAL BACKGROUND

20          On October 30, 2018, the court screened plaintiff's complaint pursuant to 28 U.S.C. §

21   1915A and found it stated cognizable claims under the Free Exercise Clause of the First

22   Amendment and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”) based on

23   the alleged confiscation of plaintiff’s bottled ink used for religious purposes. (ECF No. 11.) By

24   order signed on April 2, 2019, the court ordered that this case proceed only on (1) a First

25   Amendment free exercise claim against CO Kinross, Lt. Gilliam, and Lt. Appleberry, and (2) a

26   claim under RLUIPA against Warden Fox. (ECF No. 23.)

27          On March 11, 2021, defendants filed a motion for summary judgment arguing that under

28   the undisputed evidence, they did not violate the RLUIPA or plaintiff’s free exercise rights under
                                                       1
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 2 of 8


 1   the First Amendment. (ECF No. 40.) Plaintiff has filed an opposition to which defendants filed a
 2   reply. (ECF Nos. 51, 53.)
 3   II. LEGAL STANDARD
 4          Summary judgment is appropriate when the moving party shows there is “no genuine
 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 6   Civ. P. 56(a). In order to obtain summary judgment, “[t]he moving party initially bears the burden
 7   of proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627
 8   F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The
 9   moving party may accomplish this by “citing to particular parts of materials in the record,
10   including depositions, documents, electronically stored information, affidavits or declarations,
11   stipulations (including those made for purposes of the motion only), admission, interrogatory
12   answers, or other materials” or by showing that such materials “do not establish the absence or
13   presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to
14   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B).
15           “Where the non-moving party bears the burden of proof at trial, the moving party need
16   only prove that there is an absence of evidence to support the non-moving party’s case.” Oracle
17   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).
18   Summary judgment should be entered “after adequate time for discovery and upon motion,
19   against a party who fails to make a showing sufficient to establish the existence of an element
20   essential to that party’s case, and on which that party will bear the burden of proof at trial.”
21   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the
22   nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323.
23          If the moving party meets its initial responsibility, the burden then shifts to the opposing
24   party to establish that a genuine issue as to any material fact does exist. Matsushita Elec. Indus.
25   Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). In attempting to establish the existence
26   of this factual dispute, the opposing party may not rely upon the allegations or denials of its
27   pleadings but is required to tender evidence of specific facts in the form of af fidavits, and/or
28   admissible discovery material, in support of its contention that the dispute exists. Fed. R. Civ. P.
                                                        2
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 3 of 8


 1   56(c)(1); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the fact in
 2   contention is material, i.e., a fact “that might affect the outcome of the suit under the governing
 3   law,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific
 4   Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e.,
 5   “the evidence is such that a reasonable jury could return a verdict for the nonmoving party,”
 6   Anderson, 447 U.S. at 248.
 7            In the endeavor to establish the existence of a factual dispute, the opposing party need not
 8   establish a material issue of fact conclusively in its favor. It is sufficient that “‘the claimed factual
 9   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
10   trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S.
11   253, 288-89 (1968)). Thus, the “purpose of summary judgment is to pierce the pleadings and to
12   assess the proof in order to see whether there is a genuine need for trial.” Matsushita, 475 U.S. at
13   587 (citation and internal quotation marks omitted).
14            “In evaluating the evidence to determine whether there is a genuine issue of fact, [the
15   court] draw[s] all inferences supported by the evidence in favor of the non-moving party.” Walls
16   v. Central Contra Costa Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011) (citation omitted). It is
17   the opposing party’s obligation to produce a factual predicate from which the inference may be
18   drawn. Richards v. Nielsen Freight Lines, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to
19   demonstrate a genuine issue, the opposing party “must do more than simply show that there is
20   some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586 (citations
21   omitted). “Where the record taken as a whole could not lead a rational trier of fact to find for the
22   non-moving party, there is no ‘genuine issue for trial.’” Id. at 587 (quoting First Nat’l Bank, 391
23   U.S. at 289).
24   III. UNDISPUTED FACTS 1
25            At all times relevant to this action, plaintiff was housed at California Medical Facility
26   (“CMF”). On October 16, 2016, defendant Correctional Officer Kinross conducted a search of
27

28   1   The facts discussed are undisputed except where otherwise noted.
                                                       3
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 4 of 8


 1   plaintiff’s cell and confiscated two bottles of colored ink- one blue and the other red. (Plaintiff’s
 2   Response to Defendants’ Undisputed Facts (ECF No. 51 at 24-29) (hereinafter “UF”) 7, 8.)
 3   Officer Kinross issued plaintiff a rules violation report (“RVR”)- designated log number
 4   1153126- charging possessing tattoo paraphernalia in violation of Title 15 of the California Code
 5   of Regulations section 3006(c)(16). (UF 10.)
 6          Plaintiff had not requested permission or any accommodation to possess a bottle of ink
 7   prior to Officer Kinross’ ink confiscation on October 16, 2016. (UF 21.) Plaintiff submits
 8   evidence in support of his position that he did not need to request such permission or an
 9   accommodation to possess pen ink blown into eyedrop bottles, because pen ink and eyedrop
10   bottles were both allowable items in the institution. (UF 21.) Defendants maintain that the ink,
11   once removed from pens and bottled, constituted tattoo paraphernalia and thus contraband
12   (Kinross Decl. (ECF No. 40-4 at 29) at ¶ 8.)
13          Plaintiff appeared for a hearing on November 6, 2016 pertaining to RVR log number
14   1153126. (UF 11.) Defendant Gilliam was the senior hearing officer who presided over the
15   November 6, 2016 RVR hearing. (UF 12.) During the hearing, plaintiff pled not guilty, stating, in
16   part, his defense that the ink was not tattoo paraphernalia, but rather, was used for religious
17   purposes, and further that the ink inside the bottles was not tattoo paraphernalia because it was
18   nothing more than pen ink that had been blown into bottles with a small amount of oil added for
19   the purpose of drawing sacred pentacle of Solomon in a religious ritual. (UF 13.) Defendant
20   Gilliam found plaintiff guilty as charged in the RVR based on Officer Kinross’ written RVR
21   statement and plaintiff’s admission that he possessed the bottles, notwithstanding his explanation
22   that he possessed the ink for religious purposes. (UF 14-15.)
23          Plaintiff subsequently submitted appeal log number CMF-M-16-03389 in which he
24   grieved that the ink confiscation and adjudication of RVR log number 1153126 were improper.
25   (UF 16.) Defendant Appleberry conducted the second-level review of appeal log number CMF-
26   M-16-03389. (UF 17.) As part of this review, Appleberry interviewed plaintiff and various staff,
27   including the chaplain. (UF 18-19.) Appleberry denied plaintiff’s appeal and affirmed the guilty
28   finding in RVR log number 1153126. (UF 20.)
                                                        4
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 5 of 8


 1          At the time in question, tattoo paraphernalia was prohibited because the practice of
 2   tattooing poses significant public health risks to inmate population, including contributing to the
 3   spread of Hepatitis C or diseases stemming from unsanitary practices. (UF 4; Kinross Decl., ¶ 8.)
 4   Given the institutional interest in preventing the spread of disease, CDCR adopted a policy
 5   prohibiting tattooing and possession of related paraphernalia, codified in Department of
 6   Operations Manual (“DOM”) section 52080.5. (Id.) The policy prohibiting tattooing and
 7   possession of related paraphernalia does not prohibit the possession of any and all ink, such that
 8   inmates are allowed to possess ink for legitimate uses such as writing and drawing. (UF 5.) It is
 9   only when the ink possessed amounts to tattoo paraphernalia that it is contraband. (UF 5.)
10          Under defendants’ evidence, bottled ink is problematic because of its ready use for
11   tattooing. (Kinross Decl., ¶ 7.) Under plaintiff’s evidence, bottled, colored pen ink of the type
12   confiscated from his cell would not be used for tattooing because of toxicity and because an
13   experienced tattoo artist would know that such ink is oil based, and thus could not be used to
14   achieve a lasting tattoo. (UF 2, 3, 5-7.) Under plaintiff’s evidence, prison tattoo artists use ink
15   such as Higgins or Black Cat, which is prohibited in California prisons, or homemade “soot” ink
16   made by burning plastic or a candle to collect soot, and mixing soot with water and a binding
17   agent, rather than bottled, colored pen ink. (UF 2, 3, 5-7.)
18   IV. DISCUSSION
19          A. RLUIPA
20          The RLUIPA provides “[n]o government shall impose a substantial burden on the
21   religious exercise of a person residing in or confined to an institution, ... unless the government
22   demonstrates that imposition of the burden on that person ... is in furtherance of a compelling
23   governmental interest ... and is the least restrictive means of furthering that ... interest.” 42 U.S.C.
24   § 2000cc-1(a). “RLUIPA defines ‘religious exercise’ to include ‘any exercise of religion, whether
25   or not compelled by, or central to, a system of religious belief.’” Hartmann v. California Dep’t of
26   Corr. & Rehab., 707 F.3d 1114, 1124 (9th Cir. 2013); 42 U.S.C. § 2000cc-5(7). The government
27   imposes a “substantial burden” on religious exercise when it puts “substantial pressure on an
28   adherent to modify his behavior and to violate his beliefs.” Hartmann, 707 F.3d at 1125 (internal
                                                       5
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 6 of 8


 1   quotation marks and citation omitted).
 2          A court reviewing a claim under the RLUIPA “begin[s] by identifying the ‘religious
 3   exercise’ allegedly impinged upon.” Greene v. Solano Cty. Jail, 513 F.3d 982, 987 (9th Cir.
 4   2008). As explained in Cutter v. Wilkinson, “[T]he ‘exercise of religion’ often involves not only
 5   the belief and profession but the performance of ... physical acts [such as] assembling with others
 6   for a worship service [or] participating in sacramental use of bread and wine.” 544 U.S. 709, 720
 7   (2005) (internal quotation marks and citation omitted). In Shakur v. Schriro, for example, the
 8   religious exercise at issue was the practice of abstaining from eating haram meat. See 514 F.3d
 9   878, 888 (9th Cir. 2008).
10          In this case, plaintiff puts forth evidence that he used bottled pen ink in the colors of red
11   and blue for drawing sacred pentacles of Solomon as part of a religious rite for his practice of the
12   Wicca religion. The court finds the religious exercise at issue is drawing.
13          The next inquiry is “whether the prison regulation at issue ‘substantially burdens’” the
14   religious exercise at issue. Greene, 513 F.3d at 987. A “‘substantial burden’ on ‘religious
15   exercise’ ... impose[s] a significantly great restriction or onus upon such exercise.” Warsoldier v.
16   Woodford, 418 F.3d 989, 995 (9th Cir. 2005) (internal quotation marks and citation omitted). A
17   substantial burden exists “where the state ... denies [an important benefit] because of conduct
18   mandated by religious belief, thereby putting substantial pressure on an adherent to modify his
19   behavior and to violate his beliefs.” Id. (internal quotation marks and citation omitted). In other
20   words, “a prison policy that ‘intentionally puts significant pressure on inmates ... to abandon their
21   religious beliefs ... imposes a substantial burden on [the inmate’s] religious practice.’” Shakur,
22   514 F.3d at 889 (citation omitted). In Warsoldier, for example, the Ninth Circuit held that a
23   prison’s grooming policy substantially burdened the plaintiff’s religious beliefs by pressuring him
24   to cut his hair and thereby abandon those beliefs. 418 F.3d at 996. In Greene, the court held that a
25   prison’s policy of prohibiting the plaintiff “from attending group religious worship services
26   substantially burdened his ability to exercise his religion.” 513 F.3d at 988.
27          Based on the uncontested facts, the court finds defendant did not substantially burden
28   plaintiff’s exercise of religion by confiscating plaintiff’s possession of bottled ink, deeming it
                                                         6
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 7 of 8


 1   tattoo paraphernalia, and disciplining him accordingly. The evidence is undisputed that plaintiff
 2   may possess pen ink for drawing, just not bottles of ink such as those found in his cell.
 3          Plaintiff puts forth evidence that bottled pen ink of the type confiscated from his cell
 4   would not be used for tattooing, but this evidence and argument fails to show that defendants’
 5   actions substantially burdened his religious practice, because it remains undisputed that plaintiff
 6   may possess and use non-bottled pen ink for the purpose of drawing. The fact that plaintiff’s
 7   preferred ink for drawing may be pen ink blown into bottles with a small amount of oil added
 8   does not necessitate a finding that plaintiff’s exercise of religion was substantially burdened ,
 9   because there is no evidence that plaintiff’s religious beliefs mandate him to use bottled ink of the
10   type confiscated. Although the confiscation of the ink and the resulting disciplinary action was
11   without a doubt inconvenient and undesirable to plaintiff, there is no evidence that defendants’
12   actions put substantial, or any, pressure on him to violate his religious beliefs.
13          Because the court finds that defendant’s actions did not substantially burden plaintiff's
14   exercise of religion, the court need not reach whether those actions furthered a compelling
15   government interest or whether they were the least restrictive means of doing so.
16          B. FREE EXERCISE CLAUSE
17          As with RLUIPA claims, a prisoner asserting a First Amendment “free exercise claim
18   must show that the government’s action ... substantially burdens the ... practice of her religion.”
19   Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015) (citation omitted). Under the First
20   Amendment, “[a] substantial burden ... place[s] more than an inconvenience on religious exercise;
21   it must have a tendency to coerce individuals into acting contrary to their religious beliefs or exert
22   substantial pressure on an adherent to modify his behavior and to violate his beliefs.” Id. (internal
23   quotation marks and citations omitted). “[A]lleged infringements of prisoners’ free exercise rights
24   [are] ‘judged under a “reasonableness” test less restrictive than that ordinarily applied to alleged
25   infringements of fundamental constitutional rights.’” Id. at 1032 (quoting O’Lone v. Estate of
26   Shabazz, 482 U.S. 342, 349 (1987)). “The challenged conduct is valid [under the First
27   Amendment] if it is reasonably related to legitimate penological interests.” Id. (internal quotation
28   marks and citations omitted).
                                                         7
     Case 2:17-cv-02106-WBS-DB Document 54 Filed 08/23/21 Page 8 of 8


 1           For the same reasons discussed above, the uncontested facts show that defendants’ actions
 2   did not substantially burden plaintiff’s practice of religion and thereby impinge on his First
 3   Amendment rights. The court therefore does not reach whether such actions were reasonably
 4   related to a legitimate penological interest.
 5   VI. CONCLUSION AND RECOMMENDATION
 6           In accordance with the above, IT IS ORDERED that plaintiff’s request for an extension of
 7   time to file his opposition (ECF No. 49) is GRANTED, in part, to the extent that plaintiff’s
 8   opposition is deemed timely filed; however, the request for a court-ordered laptop is denied.
 9           In addition, IT IS RECOMMENDED that defendants’ motion for summary judgment be
10   GRANTED.
11           These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
13   days after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
16   objections shall be filed and served within seven (7) days after service of the objections. The
17   parties are advised that failure to file objections within the specified time may waive the right to
18   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: August 20, 2021
20

21
     elia2106.msj
22

23

24

25

26

27

28
                                                        8
